Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-85 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  McCoy, JR. et al ‘706, for the reasons of record. Applicant’s argument, that McCoy, JR. et al ‘706 requires sulfuric acid to make the granules, and emphasizes in Paragraph [0019] that the sulfuric acid is necessary for the granules to form, not sprayed to the outer surface of the granules after formation, is not convincing.  McCoy, JR. et al ‘706 also discloses in the Abstract that the sulfuric acid also reacts on the nutrient compounds directly to create sulfated nutrients, and claim 19 of McCoy, JR. et al ‘706 recites that granules are recycled to the mixing step, wherein the mixture is sprayed with a sulfuric acid solution to facilitate the formation of sulfate nutrients. Such granules recycled to the mixing step would be acidified by direct application of liquid sulfuric acid to only an outer surface of the base fertilizer granule in an amount to increase zinc solubility to no less extent than would application of sulfuric acid to the fertilizer granules recited in applicant’s claims. Applicant’s argument, that McCoy, JR. et al ‘706 teaches that the reducing saccharides then react to form a carboxylated nutrient and that the process results in a product containing both carboxylated and sulfated metal nutrients, is not convincing, since applicant’s claims do not exclude the presence of dry carbohydrates in the granules which are acidified by application of sulfuric acid.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736